           Case 5:19-cr-00611-BLF Document 47 Filed 09/30/20 Page 1 of 3



1     MICHELLE D. SPENCER, CBN 164696
      LAW OFFICE OF MICHELLE D. SPENCER
2     55 River Street, Suite 100
3     Santa Cruz, CA 95060
      Tel: 831 458 0502
4     Fax: 831 515 5053

5     Attorney for Octavio Paque
6

7

8

9

10                        IN THE UNITED STATES DISTRICT COURT

11                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN JOSE DIVISION
13

14

15    UNITED STATES OF AMERICA,                           CASE NO: CR19-00611-BLF

16                            Plaintiff,
17                                                        JOINT STIPULATION AND ORDER
      v.                                                  CONTINUING STATUS CONFERENCE TO
18                                                        JANUARY 12, 2021
      MISAEL BARAJAS,
19    OCTAVIO PAQUE, AND
      OMAR FERNANDO PERALTA
20    SANCHEZ,
21                   Defendants.

22

23           The parties, by and through their respective counsel, hereby stipulate, subject to the

24   Court’s approval, that the Court continue the status conference from October 6, 2020 at 9:00
25
     a.m. to January 12, 2021 at 9:00 a.m.
26
             The government has produced discovery including more than 700 Spanish language
27
     audio recordings and will continue to provide additional discovery as it is received. The
28                                                 -1-
     Stipulation and Order Continuing Status Conference
         Case 5:19-cr-00611-BLF Document 47 Filed 09/30/20 Page 2 of 3



1    defense requires additional time to review the discovery and investigate the case. Further, the
2    ongoing public health crisis has hampered defense counsels’ ability to meet with their clients,
3
     relevant personnel, witnesses, and has impeded necessary investigative efforts. Accordingly,
4
     the parties respectfully request that the Court continue the status conference to January 12,
5
     2021 at 9:00 a.m.
6

7            The parties further stipulate that the time period October 6, 2020 through and

8    including January 12, 2021 should be excluded under the Speedy Trial Act, 18 U.S.C.

9    3161(h)(7)(A) and 3161(h)(7)(B)(iv) in the interest of justice to permit effective defense
10
     investigation and preparation during the ongoing public health emergency, allow sufficient
11
     time for the parties to evaluate the discovery provided and make informed decisions
12
     concerning this case.
13

14           IT IS SO STIPULATED.
15                                             Respectfully submitted,
                                               DAVID L. ANDERSON
16
                                               United States Attorney
17
     Dated: September 30, 2020                 _______________/S/___________
18                                             SARAH E. GRISWOLD
                                               Assistant United States Attorney
19
     Dated: September 30, 2020                 ________________/S/___________
20
                                               CARLEEN R. ARLIDGE
21                                             Attorney for MISAEL BARAJAS

22   Dated: September 30, 2020                 ________________/S/___________
                                               MICHELLE D. SPENCER
23                                             Attorney for OCTAVIO PAQUE
24
     Dated: September 30, 2020                 ________________/S/___________
25                                             ALFREDO M. MORALES
                                               Attorney for OMAR FERNANDO PERALTA SANCHEZ
26

27

28                                                        -2-
     Stipulation and Order Continuing Status Conference
         Case 5:19-cr-00611-BLF Document 47 Filed 09/30/20 Page 3 of 3



 1                                                    ORDER
 2           GOOD CAUSE APPEARING, and upon the stipulation of the parties,
 3
             IT IS HEREBY ORDERED that the status conference in this matter shall be continued
 4
     from October 6, 2020 to January 12, 2021 at 9:00 a.m. The Court finds that the ends of
 5
     justice outweigh the best interests of the public and the defendants in a speedy trial, and that
 6

 7   for the reasons stated in the stipulation, the time within which the trial of this matter must be

 8   commenced under the Speedy Trial Act is excluded during the time period from October 6,

 9   2020 through and including January 12, 2021 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
10
     3161(h)(7)(B)(iv) for effective defense investigation and preparation during this public health
11
     emergency, continuity of counsel, and in the interests of justice.
12

13

14

15   Dated: September 30, 2020                 ___________________________________ ______
                                               HONORABLE BETH LABSON FREEMAN
16                                             United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28                                                        -3-
     Stipulation and Order Continuing Status Conference
